     Case 1:19-cr-00016-TSK-MJA Document 114 Filed 08/25/20 Page 1 of 2 PageID #: 460

USCA4 Appeal: 20-6579      Doc: 10         Filed: 08/25/2020     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-6579


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BRENDAN BODDIE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Clarksburg. Thomas S. Kleeh, District Judge. (1:19-cr-00016-TSK-MJA-2)


        Submitted: August 20, 2020                                        Decided: August 25, 2020


        Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.


        Brendan Boddie, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
     Case 1:19-cr-00016-TSK-MJA Document 114 Filed 08/25/20 Page 2 of 2 PageID #: 461

USCA4 Appeal: 20-6579         Doc: 10      Filed: 08/25/2020     Pg: 2 of 2




        PER CURIAM:

               Brendan Boddie appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

        of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. * When denying relief,

        the court considered Boddie’s desire to care for his elderly, disabled grandparents but did

        not address the purported dire financial circumstances of his immediate family. Because

        the court did not consider all of Boddie’s arguments in support of his motion for

        compassionate release, we conclude that the court abused its discretion in denying the

        motion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (stating

        standard). We therefore vacate the court’s order and remand so that the court may consider

        Boddie’s motion in its entirety. See U.S. Sentencing Guidelines Manual § 1B1.13 cmt.

        n.1, p.s. (2018) (providing nonexhaustive list of extraordinary and compelling

        circumstances).

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                    VACATED AND REMANDED



               *
                The district court originally denied Boddie relief due to his failure to exhaust his
        administrative remedies with the Bureau of Prisons. After Boddie appealed that order, the
        court considered the merits of his motion, effectively supplanting the original order.
        Although Boddie did not note a separate appeal from the district court’s second order, we
        construe his informal brief as the functional equivalent of a notice of appeal. See Smith v.
        Barry, 502 U.S. 244, 248-49 (1992).

                                                     2
